t c memo united_states tax_court philip h friedman and anna friedman petitioners v commissioner of internal revenue respondent docket no filed date jay j freireich for petitioners susan g lewis for respondent supplemental memorandum opinion gerber judge this case has been the subject of four prior opinions of this court the last of which held that anna this opinion supplements a previously released opinion friedman v commissioner tcmemo_1995_576 97_tc_606 concerning whether grossly_erroneous_items within the meaning of sec_6013 could have been contained on a refund claim form continued friedman petitioner was an innocent spouse within the meaning of sec_6013 the parties' current controversy involves their conflicting rule tax computations initially we found that petitioner was not entitled to innocent spouse relief with respect to two items concerning the capital_loss_carryover we found it was not a grossly erroneous item and that it did not meet the sec_6013 requirements the u s court_of_appeals for the second circuit affirmed that holding regarding losses from a computer leasing transaction we found the deductions of those losses to be grossly_erroneous_items however we also found that petitioner failed to meet the requirement that she did not know or have reason to know that the deductions would give rise to substantial understatements when she signed the returns sec_6013 the court_of_appeals reversed our finding on whether petitioner knew or had continued rather than on the form_1040 friedman v commissioner tcmemo_1992_89 concerning whether the testimony of an expert witness could be offered to show whether one of petitioners was a truthful witness friedman v commissioner tcmemo_1993_549 affd in part revd and remanded in part 53_f3d_523 2d cir which concerned whether anna friedman was an innocent spouse within the meaning of sec_6013 and friedman v commissioner tcmemo_1995_576 where we held that anna friedman was an innocent spouse with respect to a grossly erroneous item in accord with the judgment and remand of the court_of_appeals and made findings concerning whether it was equitable to hold her liable all section references are to the internal_revenue_code in effect for the taxable_period under consideration and all rule references are to this court's rules_of_practice and procedure unless otherwise indicated reason to know and remanded the matter for our consideration of whether it would be equitable to hold her liable with respect to the grossly erroneous leasing transaction deductions 53_f3d_523 2d cir affg in part and revg and remanding in part tcmemo_1993_549 this case involve sec_5 taxable years and the losses claimed for the leasing transaction occur in all years whereas the capital_loss item occurs in only one year the parties' computations agree with respect to the and tax years ie petitioner would be relieved of income_tax_liability and all additions to tax because the leasing loss was the sole adjustment with respect to petitioner reaches the same result as in the other years no liability and respondent computes a dollar_figure income_tax_liability and additions to tax in the amounts of dollar_figure3 and dollar_figure under sec_6653 and sec_6661 respectively this opinion addresses the parties' differing approaches to the rule computation for the sec_6653 addition_to_tax set forth in the notice_of_deficiency was dollar_figure without considering sec_6653 which provided for percent of the interest due on the underpayment at the time of assessment_date following the entry of decision based on tcmemo_1993_549 the addition_to_tax had increased to dollar_figure including the percent interest addition after proposed abatement for the portion not attributable to the capital_loss the sec_6653 and addition amounts to dollar_figure by way of background petitioners claimed but in substantial part did not use a dollar_figure net_short-term_capital_loss on their joint income_tax return accordingly petitioners claimed a dollar_figure short-term_capital_loss carryover from the tax_year on their tax_return respondent in the statutory_notice_of_deficiency for allowed dollar_figure of this loss carryover the balance of the loss was allowed for the taxable_year pursuant to an audit examination of the tax_year in friedman v commissioner tcmemo_1993_549 we held with respect to the capital_loss_carryover at the time petitioners filed their return the return had not been audited therefore when the return was filed with the capital_loss_carryover petitioners did not know that the carryover duplicated losses subsequently allowed in the later disallowance was purely mechanical and a natural result of an adjustment to a prior year's return the deduction was not frivolous or fraudulent therefore the deduction had a basis in fact or law and the deduction is not grossly erroneous under rule parties are required to submit computations pursuant to the court's determination of the issues showing the correct amount of the deficiency to be entered as the decision parties are not permitted to raise new issues or matters in connection with the rule_155_computations 287_us_308 the starting point for the computation is the statutory_notice_of_deficiency from which the parties compute the redetermined deficiency based upon matters agreed by the parties or ruled upon by the court 91_tc_265 affd 875_f2d_377 2d cir whitham v commissioner a memorandum opinion of this court dated date the starting point for each party's computation of the tax_liability here is the dollar_figure taxable_income per the notice_of_deficiency petitioner then proceeds to deduct the dollar_figure loss attributable to the grossly erroneous item which results in negative taxable_income of dollar_figure after considering the income per the notice_of_deficiency petitioner contends that the negative taxable_income obviates the possibility of the capital_loss item causing any taxable_income respondent computes her proposed tax_deficiency for petitioner in accord with the following pertinent instructions in sub sec_45 guidelines for applying innocent spouse provisions examination internal_revenue_manual cch if it is proposed to hold both spouses liable but not to the same extent in respect of the total deficiency two computations will be required first a computation of the total deficiency including any applicable penalties should be made without taking into consideration the innocent spouse provisions next a separate computation of the liability including penalties of the non-culpable spouse this computation will start with the total corrected taxable_income without regard to the innocent spouse provisions and will eliminate therefrom the adjustments for which relief is provided under such in addition to the dollar_figure claimed loss two self- operating mathematical items are also considered--a dollar_figure reduction for medical and a dollar_figure increase for contributions public law this latter computation arrives at the amount of the liability which is considered joint the difference between such joint liability and the total deficiency will constitute the separate liability of the culpable spouse it is noted that respondent's manual provisions have no binding effect on petitioner or the court see eg zimmerman v commissioner 71_tc_367 and cases cited therein affd without published opinion 614_f2d_1294 2d cir involving the lack of effect of a taxpayer's reliance upon a tax guide issued by the commissioner petitioner however agrees with respondent that the above-quoted manual provisions set forth how the computation should be made petitioner agrees with respondent that the first step is to begin with the notice_of_deficiency computation of the income_tax deficiency and additions to tax petitioner also agrees that the next step is to compute the separate liability of the so-called nonculpable or innocent spouse which according to the manual provisions is the portion of the liability that is considered joint and finally the difference between the joint liability and the total liability constitutes the individual liability of the so-called culpable spouse the core of petitioner's disagreement with respondent is the computation of the liability of the innocent spouse which is also the portion of the liability that is joint petitioner petitioner does not allege that respondent's mathematical continued directs us to a specific_portion of the manual provisions as follows this computation will start with the total corrected taxable_income without regard to the innocent spouse provisions and will eliminate therefrom the adjustments for which relief is provided under such public law petitioner contends that the elimination of the grossly erroneous leasing transaction is tantamount to permitting the deduction to the innocent spouse respondent treats the elimination language as disregarding the grossly erroneous leasing transaction so as not to charge petitioner the innocent spouse with income from the disallowance of the claimed loss respondent goes on to compute the effect of the disallowance of the short-term_capital_loss carryover which is not an item for which innocent spouse relief was granted in that manner respondent arrives at a portion of the tax_liability for which mr friedman the culpable spouse and mrs friedman the nonculpable spouse are both liable that joint liability is then subtracted from the liability determined in the notice_of_deficiency resulting in the portion of the liability for which only mr friedman the culpable spouse is liable we agree with respondent's approach and interpretation continued computation is in error petitioner's attack is one that concerns only theory or approach to understand the dynamics of the disagreement we must consider some of the items reported on the federal_income_tax return and the adjustments made to that return in the notice_of_deficiency the return contained three significant items of income dollar_figure of wages dollar_figure of capital_gain and dollar_figure of rents or royalities the capital_gain reported was a netted and reduced_amount composed of a net_long-term_capital_gain of dollar_figure reduced by the dollar_figure short-term_capital_loss carryover from and a dollar_figure long-term_capital_loss to arrive at dollar_figure percent of which dollar_figure was carried from schedule d to page of the return accordingly without considering the leasing transaction loss dollar_figure approximately dollar_figure of income was reported on page of the return respondent in the notice_of_deficiency allowed dollar_figure of the short-term_capital_loss carryover due to the fact that dollar_figure had been used for the year respondent's determination resulted in dollar_figure of capital_gain income instead of the dollar_figure reported or an increase of dollar_figure the dollar_figure increase is the number on which respondent based the rule computation of petitioner's dollar_figure income_tax_liability comparing the dollar_figure and the dollar_figure deficiency set forth in the notice_of_deficiency reveals the dichotomy between the portion of the the loss was reduced by dollar_figure of miscellaneous income for a net amount of dollar_figure income_tax_liability that is joint and the portion from which petitioner has been relieved sec_6013 for the tax years in issue is expressed in terms of relief from liability for tax to the extent such liability is attributable to such omission from gross_income of tax attributable to grossly_erroneous_items of one spouse the benefit of sec_6013 is provided in the form of relief from tax not by permitting the innocent spouse to have the benefit of a grossly erroneous deduction petitioner's relief from the grossly erroneous leasing transaction losses is accordingly limited to not subjecting her to tax_liability attributable to the disallowance of the loss petitioner was not an innocent spouse as to the short-term_capital_loss disallowance accordingly she would be liable along with mr friedman for the portion of the liability attributable to the disallowed portion of the short-term_capital_loss item the eliminate therefrom language of respondent's manual addresses relief from tax_liability attributable to a grossly erroneous item the manual language appears to be designed to deal with grossly_erroneous_items attributed to either omitted income or claim of a deduction the disallowance of which generates additional income if computation of the joint later versions of sec_6013 have the phrase substantial_understatement as a replacement for the phrase omission from gross_income liability results in zero joint liability then petitioner the innocent spouse would be the recipient of a windfall in the form of relief from the portion of the income_tax_liability attributable to the short-term_capital_loss disallowance--relief that was not intended by sec_6013 to reflect the foregoing decision will be entered in the amounts proposed in respondent's computation
